Matter of Nikolas D. (2015 NY Slip Op 08952)





Matter of Nikolas D.


2015 NY Slip Op 08952


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Sweeny, J.P., Acosta, Andrias, Moskowitz, JJ.


16320

[*1] In re Nikolas D., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about August 28, 2014, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
Probation is the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]), given the seriousness of this sex offense against a much younger child. We find no basis for disturbing the court's conclusion that a six-month adjournment in contemplation of dismissal would not have provided sufficient supervision, especially because appellant was in need of a therapy program that was scheduled to conclude more than one year after disposition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK